DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,013,334. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter in claims 17-26 of this application are included in claims 1-10 of US 11,013,334.  In other words, claim 17 in this application is anticipated by claim 1 in US 11,013,334, claim 18 is anticipated by claim 2 in US 11,013,334, claim 19 is anticipated by claim 3 in US 11,013,334, claim 20 is anticipated by claim 4 in US 11,013,334, claim 21 is anticipated by claim 5 in US 11,013,334, claim 22 is anticipated by claim 6 in US 11,013,334, claim 23 is anticipated by claim 7 in US 11,013,334, claim 24 is anticipated by claim 8 in US 11,013,334, claim 25 is anticipated by claim 9 in US 11,013,334, and claim 26 is anticipated by claim 10 in US 11,013,334.
Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25 as currently written depends on claim 14 which is canceled.  It appears that this is a typographical error since it should depend from claim 24 and will be examined accordingly.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said second hand aperture" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korver US 2010/0325776 (hereinafter Korver).
Re. Cl. 17, Korver discloses: A head support device (Fig. 1-3, the device used as shown would support the head of the user by support the base of user’s neck; alternatively, the device is also capable of being used to support the head in other manners, such as by having 30 support the user’s face), comprising: a strap (20, Fig. 1) having a middle (30, Fig. 1), a first distal end (24, Fig. 1), and a second distal end (22, Fig. 2), said middle having an upper portion (see annotated figure 1, the annotated portion is an upper portion when the thumb portions of 22/24 face downward) configured for placement over a user's eyes and brow (see annotated figure 1, due to the flat configuration shown in Figs. 1-3, the annotated upper portion is configured for placement over a user’s eyes and brow), and a lower portion (see annotated figure 1, the annotated portion is an lower portion when the thumb portions of 22/24 face downward) configured for placement over a user's nose (see annotated figure 1, due to the flat configuration shown in Figs. 1-3, the annotated lower portion is configured for placement over a user’s nose); a right hand aperture (see 28, Fig. 1) fixedly connected to the first distal end (see Fig. 1) and comprising an opening (see Fig. 1, opening into 28) defining a first receptacle comprising a right thumb pocket and a right finger pocket, wherein said right thumb pocket is distinct from said right finger pocket (see Fig. 1 or Fig. 5-6, by having end 24 being in the form of a glove (Fig. 5) or mitten (Fig. 1,6) the receptacle comprises separate thumb and finger compartments); and a left hand aperture (26, Fig. 1) fixedly connected to the second distal end (see Fig. 1) and comprising an opening (see Fig. 1, opening into 26) said second hand aperture having a single second opening defining a second receptacle having a left thumb pocket and a left finger pocket, wherein said left thumb pocket is distinct from said left finger pocket (see Fig. 1 or Fig. 5-6, by having end 22 being in the form of a glove (Fig. 5) or mitten (Fig. 1,6) the receptacle comprises separate thumb and finger compartments).
Re. Cl. 18, Korver discloses: at least one of the right hand aperture and the left hand aperture is a mitten (see Fig. 1 and 6).
Re. Cl. 19, Korver discloses: at least one of the right hand aperture and the left hand aperture is a glove (see Fig. 5).
Re. Cl. 23, Korver discloses: further comprising venting (Paragraph 32, Lines 10-11, knitted fabrics such as cotton, nylon, spandex or lycra blends are disclosed which are breathable fabrics and thus have venting).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Korver in view of Ochs-Sobczak US 2010/0213327 (hereinafter Sobczak).
Re. Cl. 22, Korver does not disclose a comfort pad.  Sobczak discloses a hand rest (Fig. 1a) which includes a middle portion (10, Fig. 1a) connected between two hand pockets (20b and 20a, Fig. 1a).  Re. Cl. 22, Sobczak discloses that the middle portion includes a comfort pad (Paragraph 0029, Lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle portion of Korver to include the comfort pad of Sobczak since Sobczak states that such a modification increases comfort of the device (Paragraph 0029, Lines 9-10).
Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sinks US 8256049 (hereinafter Sinks) in view of Russell US 8205283 (hereinafter Russell).
Re. Cl. 17, Sinks discloses: A head support device (Fig. 3-4), comprising: a strap (13 and 30, Fig. 5) having a middle (13, Fig. 5), a first distal end (16, Fig. 5), and a second distal end (16, Fig. 5), said middle having an upper portion (see Fig. 5, portion covering the user’s eyes and brows) configured for placement over a user's eyes and brow (see Fig. 5), and a lower portion (see Fig. 5, portion which bridges over the user’s nose) configured for placement over a user's nose (see Fig. 5); a right hand aperture (see 16 Fig. 5, covering the user’s right hand) fixedly connected to the first distal end (see Fig. 5, temporarily fixed during use via 34 and 33) and comprising an opening (see Fig. 3, opening into 16) defining a first receptacle (see Fig. 3); and a left hand aperture (see 66, Fig. 5, covering the user’s left hand) fixedly connected to the second distal end (see Fig. 5, temporarily fixed during use via 34 and 33) and comprising an opening (see Fig. 3, opening into 16) said second hand aperture having a single second opening defining a second receptacle (see 16, Fig. 3).
Re. Cl. 17, Sinks does not disclose the first receptacle comprising a right thumb pocket and a right finger pocket, wherein said right thumb pocket is distinct from said right finger pocket and the second receptacle having a left thumb pocket and a left finger pocket, wherein said left thumb pocket is distinct from said left finger pocket.  Russell discloses a sleeping travel pillow (100) which includes a first and second hand apertures (145, Fig. 4) which each have an opening for receiving the user’s hands (see Fig. 4, where hands 175 enter into 145) and the apertures define receptacles having thumb pockets and distinct finger pockets (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sinks hand apertures to be in the form of a glove as disclosed by Russell to provide a structure which envelops the entire hand, thus providing a warmer, more comfortable fit in colder environments.
Re. Cl. 26, the combination of Sinks in view of Russell discloses: A method for maintaining a seated sleeping position (see Fig. 5 of Sinks), said method comprising: placing a first hand in the first receptacle of the right hand aperture of the device of claim 17 (see rejection of claim 17 above and Fig. 5 of Sinks) such that the fingers of the first hand are positioned in the right finger pocket and the thumb is positioned in the right thumb pocket (see Fig. 5 in Sinks and shown in Fig. 4 of Russell); placing a second hand in the first receptacle of the left hand aperture of said device such that the finger of the second hand are positioned in the left finger pocket and the thumb is positioned in the left thumb pocket (see Fig. 5 of Sinks and shown in Fig. 4 of Russell); resting the strap portion of said device against a user's face such that the user's palms and fingers are oriented against the sides of the user's head (see Fig. 5 of Sinks), such that the user's thumbs are oriented below the user's fingers (see Fig. 5 of Sinks); and assuming a seated sleeping position (see Fig. 5 of Sinks) by first sitting, and then resting the elbows of the user atop a surface in front of the user, whereby the weight of the user's head is transferred to the surface via the user's forearms (see Fig. 5 for example; Col. 3, Lines 14-21; specifically when being used on paired arm rests, the claimed positioning would be met; for example using paired arm rests on a computer chair, the user would first need to sit down, then rest the elbows on top of the surface of the paired arm rests, thereby having the weight of the user’s head transferred to the paired arm rest via the user’s forearms) 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sinks in view of Russell as applied above, and in further view of Kaufman US 2005/0015851 (hereinafter Kaufman).
Re. Cl. 20, Sinks discloses that the length is approximately the width of a user’s face (see Fig. 5) but does not disclose an explicit length, so therefore does not disclose the length from 3 inches to 8 inches.  Kaufman discloses a sleeping strap which covers a user’s eyes (see Fig. 1) that has a length extending between two VELCRO pieces (12, Fig. 2) that is from approximately 3 inches to approximately 8 inches (6, inches; Paragraph 0015, Lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the strap in Sinks to be in the Applicant’s claimed range since Kaufman discloses 6 inches is a preferred length for a headband.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed dimension, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sinks in view of Russell as applied above, and in further view of view of Kitayama US 4872217 (hereinafter Kitayama).
Re. Cl. 21, Sinks does not disclose an eye window.  Kitayama discloses an eye mask (Fig. 1) which includes an eye window (see Fig. 1, created by 3b and 5s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sinks device to have the eye window  of Kitayama since Kitayama states that such a modification enables light from outside to pass through the mask enabling a user to see slightly though the small holes (Col. 2, Lines 20-24).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sinks in view of Russell as applied above, and in further view of Gordon US 2017/0264994 (hereinafter Gordon).
Re. Cls. 14-15, Sinks does not disclose speakers (Cl. 14) or the speakers are wireless (Cl. 15).  Gordon discloses a sleep mask (Fig. 1) which includes speakers (54 and 56, Fig. 1-2) that are wireless (Paragraph 0019, Lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sinks device to include the wireless speakers of Gordon to enable the user to listen to soothing music which could aid in assisting the user in falling asleep or blocking out distracting noises (i.e. white noise).  Furthermore, Gordon states that such a modification is capable of being comfortably worn by the user such that the left speaker is positioned proximal a left ear and the right speaker is positioned proximal a right ear (Paragraph 0006, Lines 16-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoskins US 2013/0227761, Galloway US 8468612, Benderradji US 2011/0004971, Hoerlein US 4488315, Owensmith US 4037340, Sumpter US 3883906 and Rosenthal US 2870448 disclose other known devices which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632